                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA                        JS-6

                           CIVIL MINUTES—GENERAL

Case No. CV 18-7962-MWF (AGRx)                   Date: December 7, 2018
Title:   Keith J. McNamara, et al. v. Wells Fargo Bank, N.A., et al.

Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

          Deputy Clerk:                             Court Reporter:
          Rita Sanchez                              Not Reported

          Attorneys Present for Plaintiff:          Attorneys Present for Defendant:
          None Present                              None Present

Proceedings (In Chambers): ORDER RE: PLAINTIFFS’ MOTION TO REMAND
                           CASE TO LOS ANGELES SUPERIOR COURT [19]
                           AND DEFENDANT WELLS FARGO BANK, N.A.’S
                           MOTION TO DISMISS FIRST AMENDED
                           COMPLAINT [22]

      Before the Court are two motions:

      First, there is the Motion to Remand Case to Los Angeles Superior Court (the
“Remand Motion”), filed by Plaintiffs Patricia T. McNamara and Keith J. McNamara
on October 12, 2018. (Docket No. 19). Defendant Wells Fargo Bank, N.A. (“Wells
Fargo”) filed an Opposition on October 29, 2018 (the “Remand Opposition”). (Docket
No. 24). Plaintiffs did not file an optional Reply.

      Second, there is Wells Fargo’s Motion to Dismiss First Amended Complaint (the
“Dismissal Motion”), filed on October 25, 2018. (Docket No. 22). On November 8,
2018, Plaintiffs filed an Opposition. (Docket No. 27). Wells Fargo filed a Reply on
November 19, 2018. (Docket No. 30).

       The Court has read and considered the papers filed on the two motions and held
a hearing on December 3, 2018. For the reasons discussed below, the two motions are
ruled upon as follows:

    The Remand Motion is GRANTED. Wells Fargo is technically correct that the
     Court retains subject matter jurisdiction over the entire action. Plaintiffs’ post-
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              1
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES—GENERAL

Case No. CV 18-7962-MWF (AGRx)                   Date: December 7, 2018
Title:   Keith J. McNamara, et al. v. Wells Fargo Bank, N.A., et al.

       removal filing of the First Amended Complaint (“FAC”) as a matter of right
       pursuant to Rule 15(a) does not render a removal that was otherwise proper at
       the time of removal improper. However, this conclusion simply means that the
       Court cannot dismiss the case for lack of subject matter jurisdiction and says
       nothing about whether Plaintiffs’ post-removal joinder of non-diverse
       Defendants might otherwise require remand. To scrutinize the propriety of a
       diversity-destroying amendment as a matter of right pursuant to Rule 15(a), the
       Court applies the standard in 28 U.S.C. § 1447(e). Four of the six factors the
       Court must consider under § 1447(e) weigh in favor of remand. Plaintiffs claim
       for quiet title appears facially valid and not intended solely to defeat federal
       jurisdiction. The newly added non-diverse Defendants are necessary parties and
       their absence would prejudice Plaintiffs from fully pursuing their claims.

      The Dismissal Motion is DENIED as moot. Wells Fargo may refile the
       Dismissal Motion as a demurrer in Superior Court.

I.     BACKGROUND

      The facts and procedural history are well known to all parties. Therefore, the
Court will limit its recitation of facts to those necessary for context.

       A.    Factual Background

       Plaintiffs were a married couple, now separated. Ms. McNamara previously
lived with her minor children at the property located at 900 North Dianthus Street (the
“Property”), which Plaintiffs acquired in 1998. (FAC ¶¶ 1–2). On October 13, 2005,
Plaintiffs obtained a loan from Wells Fargo in the amount of $1,000,000, secured by a
Deed of Trust. (Id. ¶ 9, Ex. B). On October 12, 2016, Defendant Northwest Trustee
Services, Inc. (“Northwest”) was substituted in as trustee and recorded a Notice of
Default indicating that Plaintiffs were $42,347.07 in arrears. (See id. ¶ 9, Ex. C).

      On January 30, 2017, Wells Fargo recorded a Notice of Trustee’s Sale, which
was scheduled for February 24, 2017. (Id. ¶ 17, Ex. D).
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              2
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 18-7962-MWF (AGRx)                   Date: December 7, 2018
Title:   Keith J. McNamara, et al. v. Wells Fargo Bank, N.A., et al.

        On February 23, 2017, Ms. McNamara filed a Chapter 13 bankruptcy, which
was dismissed on April 3, 2017. (Id. ¶ 18). On May 10, 2017, she filed a second
Chapter 13 bankruptcy. (Id. ¶ 19). The automatic stay in the second bankruptcy
remained in place until the second bankruptcy was dismissed on July 28, 2017. (Id.,
Ex. I).

       On June 16, 2017, while the automatic stay in the second bankruptcy was in
effect, Northwest apparently sent notice to Plaintiffs that the trustee’s sale on the
Property was postponed to August 23, 2017. (Id. ¶ 27). Plaintiffs allege that they did
not receive the notice. (Id. ¶¶ 25–26). They also note that Ms. McNamara’s
bankruptcy attorney is not listed on the notice’s service list. (Id. ¶ 26).

       Breckenridge Property Fund 2016, LLC (“Breckenridge”) purchased the
Property at the trustee’s sale on August 23, 2017, for $2,096,000, and perfected its
interest in the Property by recording a Trustee’s Deed Upon Sale on September 1,
2017. (Id. ¶ 25, Ex. F). After learning of the foreclosure sale, Ms. McNamara
contacted Wells Fargo and was provided with a copy of the notice that was apparently
sent to Plaintiffs regarding the date of the sale. (Id. ¶ 26).

       On September 18, 2017, Breckenridge filed an unlawful detainer action against
the Plaintiffs, which ended in judgment in favor of Breckenridge and resulted in
Plaintiffs’ eviction from the Property. (Id. ¶ 28).

      B.     Procedural History

       On March 11, 2018, Plaintiffs commenced an action in this Court and alleged
five claims for violations of: (1) the automatic stay pursuant 11 U.S.C. § 362; (2) the
Fair Debt Collection Practices Act, 15 U.S.C. § 1962c; (3) the California Rosenthal
Act, Cal. Civ. Code § 1788, et seq.; (4) wrongful foreclosure (5) California’s Unfair
Competition Law (“UCL”), Cal. Bus. & Prof. Code § 17200. (Id. ¶ 29). On May 22,
2018, the Court dismissed the action, but the last two claims were dismissed without
prejudice. (Id. ¶ 30).

______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              3
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 18-7962-MWF (AGRx)                   Date: December 7, 2018
Title:   Keith J. McNamara, et al. v. Wells Fargo Bank, N.A., et al.

       On July 30, 2018, Plaintiffs commenced this action in the Los Angeles County
Superior Court against Wells Fargo, Northwest, and Breckenridge (the “State Court
Action”). (Id. ¶ 31; Notice of Removal (“NoR”), Ex. A (“Complaint”) (Docket No.
1)). Plaintiffs’ Complaint asserted three claims for relief: (1) wrongful foreclosure in
violation of California Civil Code section 2924(a)(3) against Wells Fargo and
Northwest; (2) breach of contract against Wells Fargo; and (3) violation of the UCL
against Wells Fargo. (NoR, Ex. A ¶¶ 30–45). Plaintiffs did not assert any claim
against and filed a Request for Dismissal for Breckenridge. (Id., Ex. B).

      On September 13, 2018, Wells Fargo timely removed this action, invoking the
Court’s diversity jurisdiction and noting that Plaintiffs are California citizens, Wells
Fargo is a South Dakota corporation, and Northwest is a Washington corporation.
(NoR at 2–6).

      On October 1, 2018, Plaintiffs amended their Complaint as a matter of right
under Rule 15(a) to add a fourth claim for quiet title against Breckenridge and two new
Defendants, Alex Ashwal and Carolyn Ashwal (the “Ashwals”). (FAC ¶¶ 44–49).
The Ashwals are California citizens and currently living in Plaintiffs’ allegedly
wrongfully foreclosed Property. (Id. ¶ 5). Breckenridge, a California corporation, is
alleged to “claim an adverse interest and [is] creating a cloud upon title.” (Id. ¶ 4).

      C.     Requests for Judicial Notice

       Along with the Remand Motion, Plaintiffs ask the Court to take judicial notice
of eight documents, seven of which are filings and orders in the State Court Action and
the publicly available Trustee’s Deed Upon Sale. (Docket No. 20). Along with the
Dismissal Motion, Wells Fargo asks the Court to take judicial notice of fourteen
documents, thirteen of which are official records of the Los Angeles County
Recorder’s Office and filings and orders in Plaintiffs’ bankruptcy proceedings.
(Docket No. 23). There was no opposition to these Requests for Judicial Notice
(“RJNs”).


______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              4
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 18-7962-MWF (AGRx)                   Date: December 7, 2018
Title:   Keith J. McNamara, et al. v. Wells Fargo Bank, N.A., et al.

       Because the Court does not rely upon any of the twenty-two documents to reach
its decision, the RJNs are DENIED as moot.

II.   DISCUSSION

       Through their Remand Motion, Plaintiffs argue that (1) the citizenship of Wells
Fargo’s trustee, Northwest, should not be disregarded even though it went out of
business prior to the start of this action, and (2) the FAC has included a new claim for
quiet title against non-diverse Defendants, which destroys complete diversity.
(Remand Mot. at 6–12). Plaintiffs’ first argument, as noted by Wells Fargo, “is
irrelevant for the purposes of the [Remand Motion],” since Northwest is a Washington
corporation and whether the Court disregard its citizenship has no effect on the
“determination of diversity jurisdiction.” (See Remand Opp. at 7). Accordingly, the
Court need only address whether the newly added non-diverse Defendants,
Breckenridge and the Ashwals, divest the Court of subject matter jurisdiction or
otherwise require remand.

      A.     The Original Complaint

       In general, “any civil action brought in a State court of which the district courts
of the United States have original jurisdiction, may be removed by the defendant or the
defendants, to the district court[.]” 28 U.S.C. § 1441(a). In most circumstances,
“federal district courts have jurisdiction over suits for more than $75,000 where the
citizenship of each plaintiff is different from that of each defendant.” Hunter v. Philip
Morris USA, 582 F.3d 1039, 1043 (9th Cir. 2009) (citing 28 U.S.C. § 1332(a)).

       Under the original Complaint, the Court had subject matter jurisdiction. The
parties do not dispute that the amount in controversy met the jurisdictional requirement
or even the citizenship of the relevant parties in the action at the time of removal.
(Remand Mot. at 11–12; Remand Opp. at 2–3). There was complete diversity because
Plaintiffs were California citizens, Wells Fargo was a North Dakota corporation, and
Northwest was a Washington corporation. (Compl. ¶¶ 1–3, 5; NoR at 2–6). Therefore,
removal was proper.
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              5
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

Case No. CV 18-7962-MWF (AGRx)                   Date: December 7, 2018
Title:   Keith J. McNamara, et al. v. Wells Fargo Bank, N.A., et al.

      B.     The First Amended Complaint

       As a general rule, the propriety of removal is evaluated based upon the state of
things at the time of removal; post-removal amendments to a complaint do not render a
removal that was otherwise proper at the time of removal improper. See, e.g., Williams
v. Costco Wholesale Corp., 471 F.3d 975, 976 (9th Cir. 2006) (“We have long held that
post-removal amendments to the pleadings cannot affect whether a case is removable,
because the propriety of removal is determined solely on the basis of the pleadings
filed in state court.”). For example, if Wells Fargo changed its citizenship, then that
would not destroy diversity jurisdiction. If the action was ultimately determined to be
worth less than $75,000, that would not destroy diversity jurisdiction.

      The situation here, in contrast, appears to be that contemplated in 28 U.S.C. §
1447(e), which states that, “[i]f after removal the plaintiff seeks to join additional
defendants whose joinder would destroy subject matter jurisdiction, the court may
deny joinder, or permit joinder and remand the action to the State court.”

       Does § 1447(e) apply here? The Ninth Circuit has not answered that question.
See Spencer v. U.S. Dist. Court for Northern Dist. of Ca., 393 F.3d 867, 870-71 (9th
Cir. 2004) (concluding that “post-removal joinder of PG&E, a ‘forum [but diverse]
defendant,’ did not oust the district court of subject-matter jurisdiction” but declining
to “decide what the result would be if PG&E were a non-diverse defendant.”).

       But all California district courts and “the majority of district courts in the Ninth
Circuit addressing the specific situation of a plaintiff attempting to use a Rule 15(a)
amendment ‘as a matter of course’ to destroy diversity jurisdiction by adding claims
against a non-diverse defendant have scrutinized the plaintiff’s purposes for
amendment under [§] 1447(e),” the fraudulent joinder statute. McGrath v. Home
Depot USA, Inc., 298 F.R.D. 601, 607 (S.D. Cal. 2014) (collecting cases); see also,
e.g., Sabag v. FCA US, LLC, No. 16-cv-6639-CAS (RAOx), 2016 WL 6581154, at *3
(C.D. Cal. Nov. 7, 2016) (citing McGrath and “applying § 1447(e) to scrutinize the
propriety of a diversity-destroying amendment pursuant to Rule 15(a)”); Raifman v.
Wachovia Securities, LLC, No. 11-cv-2885-SBA, 2012 WL 1611030, at *4–5 (N.D.
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              6
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 18-7962-MWF (AGRx)                   Date: December 7, 2018
Title:   Keith J. McNamara, et al. v. Wells Fargo Bank, N.A., et al.

Cal. Apr. 10, 2014) (denying motion for leave to amend the complaint where
“Plaintiffs incorrectly argue that the liberal policy of Rule 15(a) governs the joinder of
Wells Fargo, a non-diverse defendant . . . and failed to demonstrate that joinder of
Wells Fargo is appropriate under § 1447(e)”); Hardin v. Wal-Mart Stores, Inc., 813 F.
Supp. 2d 1167, 1173 (E.D. Cal. 2011) (“Plaintiffs may not circumvent [§] 1447(e) by
relying on [Rule] 15(a) to join non-diverse parties.”).

       As noted above, § 1447(e) does not “authorize[] the district court to permit
joinder of a non[-]diverse party and then dismiss the case for lack of jurisdiction.” See
Beverly Reid O’Connell & Karen L. Stevenson, Rutter Group Practice Guide: Federal
Civil Procedure Before Trial, California and Ninth Circuit Editions, § 2:3656 (updated
Mar. 2018). Rather, “[i]f the joinder that would destroy jurisdiction is allowed,
remand is mandatory.” Id. (emphasis added).

      C.     Remand is Proper

       In applying § 1447(e) to scrutinize the propriety of a diversity-destroying
amendment pursuant to Rule 15(a), like here, “the court may deny joinder, or permit
joinder and remand the action to the State court.” Id. Courts analogize to the six-
factor test under Rule 19 when deciding whether to permit joinder of defendants who
would otherwise destroy subject matter jurisdiction. Negrete v. Meadowbrook Meat
Co., No. 11-cv-1861-DOC, 2012 WL 254039, at *3 (C.D. Cal. Jan. 25, 2012). The
factors are as follows:

      (1) whether the party sought to be joined as needed for just adjudication
      and would be joined under Federal Rule of Civil Procedure 19(a);
      (2) whether the statute of limitations would preclude an original action
      against the new defendants in state court; (3) whether there has been
      unexplained delay in requesting joinder; (4) whether joinder is intended
      solely to defeat federal jurisdiction; (5) whether the claims against the
      new defendant appear valid; and (6) whether denial of joinder will
      prejudice the plaintiff.

______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              7
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 18-7962-MWF (AGRx)                   Date: December 7, 2018
Title:   Keith J. McNamara, et al. v. Wells Fargo Bank, N.A., et al.

IBC Aviation Servs., Inc. v. Compania Mexicana de Aviacion, S.A. de C.V., 125 F.
Supp. 2d 1008, 1011 (N.D. Cal. 2000) (citing Newcombe v. Adolf Coors Co., 157 F.3d
686, 691 (9th Cir. 1998); Palestini v. Gen. Dynamics Corp., 193 F.R.D. 654, 658 (S.D.
Cal. 2000)).

      Not all factors must be considered. See Righetti v. Shell Oil Co., 711 F. Supp.
531, 534–35 (N.D. Cal. 1989) (allowing joinder under § 1447(e) where motion was
timely, plaintiff had stated a “facially legitimate claim” against the non-diverse
defendant, and no prejudice would result to defendant from the joinder).

       Here, the balance of the factors supports allowing joinder of Breckenridge and
the Ashwals and remanding the case. The first, fourth, fifth, and sixth factors all weigh
in favor of joinder. Plaintiffs’ claim for quiet title appears facially valid and not
intended solely to defeat federal jurisdiction. The Defendants are also necessary
parties for adjudication, as the Ashwals currently live in and Breckenridge claims an
adverse interest over the Property. (See FAC ¶¶ 4–5). The denial of joinder will also
prejudice Plaintiffs from fully pursuing their claims.

       The second factor is neutral, as there is no indication from either party if
Plaintiffs’ claim against Breckenridge and the Ashwals would be precluded by any
statute of limitations.

       The third factor weighs marginally against allowing joinder. While it does not
appear that Plaintiffs unreasonably delayed in including the Ashwals, Plaintiffs
originally included Breckenridge but did not assert any claim against it. Rather,
Plaintiffs explained that “[a]t the time of removal, [they] were in the process of
amending their [C]omplaint to address pleading deficiencies and add a title claim for
Quiet Title[,] which requires Plaintiffs to name all [D]efendants who claim an adverse
interest.” (Remand Mot. at 11).

      In sum, the Court concludes that four of the six relevant factors under § 1447(e)
weigh in favor of permitting joinder and remand.

______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              8
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 18-7962-MWF (AGRx)                   Date: December 7, 2018
Title:   Keith J. McNamara, et al. v. Wells Fargo Bank, N.A., et al.

      Wells Fargo also cites to several cases that are all easily distinguishable for the
same reason: they involve post-removal joinder of diverse defendants. (Remand Opp.
at 3–6). In Spencer, the Ninth Circuit concluded that the “post-removal joinder of
PG&E, a ‘forum [and diverse] defendant,’ did not oust the district court of subject-
matter jurisdiction.” 393 F.3d at 871. The Ninth Circuit in Spencer even specifically
noted, similar to the Court’s discussion above, the following:

      Challenges to removal jurisdiction require an inquiry into the
      circumstances at the time the notice of removal is filed. When removal is
      proper at that time, subsequent events, at least those that do not destroy
      original subject-matter jurisdiction, do not require remand.

Id.

       In another case cited by Wells Fargo, Diaz v. Fountain Park Partners, the court
“concluded that the subsequent addition of a forum defendant, which does not have
the effect of destroying complete diversity, does not deprive the court of subject matter
jurisdiction or necessitate remand.” No. 06-cv-1009-GAP, 2008 WL 4716911, at *2
(M.D. Fla Oct. 23, 2008) (emphasis added). Finally, in Cottingham v. Tutor Perini
Building Corporation, the court concluded that “as in Spencer, diversity jurisdiction
will not be destroyed if Keating is now added as a forum defendant who is diverse
from both plaintiff and from Tutor Perini.” No. 14-cv-2793-O, 2015 WL 6123214, at
*5 (E.D. Pa. Oct. 19, 2015) (emphasis added).

       Wells Fargo’s repeated contention appears to be that Plaintiffs’ post-removal
joinder of Breckenridge and the Ashwals as non-diverse Defendants “ha[s] no effect on
the validity of prior [removal] or otherwise defeat the subject matter jurisdiction of this
Court.” (Remand Opp. at 6). The Court, of course, agrees that the original removal
was valid at the time. But as previously discussed, Wells Fargo’s repeated contention
does not answer whether Plaintiffs’ post-removal joinder of non-diverse Defendants
might otherwise require remand. Since Plaintiffs filed their FAC as a matter of right
under Rule 15(a) and it appears that the inclusion of the new Defendants is proper, the
Court must remand the action, as 28 U.S.C. § 1447(e) explicitly provides.
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              9
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES—GENERAL

Case No. CV 18-7962-MWF (AGRx)                   Date: December 7, 2018
Title:   Keith J. McNamara, et al. v. Wells Fargo Bank, N.A., et al.

III.   CONCLUSION

      For the reasons discussed above, the Remand Motion is GRANTED and the
Dismissal Motion is DENIED as moot. Breckenridge and the Ashwals’ pending
motion to dismiss (Docket No. 28) is also DENIED as moot and the hearing, of
course, is VACATED. These motions to dismiss may be refiled as demurrers in
Superior Court.

       The Court REMANDS this action to the Los Angeles County Superior Court.

      This Order shall constitute notice of entry of judgment pursuant to Federal Rule
of Civil Procedure 58. The Court ORDERS the Clerk to treat this Order, and its entry
on the docket, as an entry of judgment. Local Rule 58-6.

       IT IS SO ORDERED.




______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              10
